Title: Anthony Todd to Benjamin Franklin and John Foxcroft, 12 March 1763 (II)
From: Todd, Anthony
To: Franklin, Benjamin,Foxcroft, John


Copy
Gentlemen
General Post Office the 12 of March 1763
The Accomptant General of this Office, having now finished his observations (for which I prepared you in my other Letter of this date) upon the state of your Accounts, and His Majesty’s PostMaster General having adopted the same; I am Commanded to observe to you, that your last Account for about Four Years ending with August 1761, being sworn to in London in April last by Mr. Franklin, it is much to be lamented, that the Opportunity was then neglected, of entering into a full Examination of it, as well as into a clear detail of the American Posts in general; together with the Improvements lately made, or to be made, therein; as many useful Informations and Lights, might by That means, have been acquired much easier and better than by Writing.
The Sums on the Credit side of the said Account cannot be regularly traced, as they ought to be, because in the several Postmasters seperate Accounts delivered in therewith, are neither stated the respective Receipts, nor Balances of such several Postmasters.
An Account ought to be made out Quarterly with each Postmaster, and Copies thereof transmitted hither.
Every Article of Money, mentioned to have been either paid, or remitted, should stand upon the general account also, To enable you to be more distinct hereafter, I inclose you some Forms which will explain Themselves, and are modelled upon the Practice of our Deputy PostMasters General for Scotland and Ireland; who even transmit hither the original Vouchers to all material Articles.
Upon the Debtor side of your said Account there are two Sums of £32. 11s. and £59. 17s. for 31 and 57 days travelling Charges of Mr. Hunter; which The PostMaster General altogether disapprove, and think them too exceptionable to pass without Notice.
They observe on This Occasion that the Post Act requires the Chief Office to be establish’t and kept at New York; consequently the Deputy Postmaster General is understood to reside there; the absurdity is therefore the stronger that Mr. Hunter should not only have lived at a distance from his proper station, but that he should have brought a charge upon the Revenue, for passing to and from New York, where strictly speaking, he ought to have had his Residence; and now that Packet Boats are established a fresh, with a View to connect His Majesty’s North American Dominions, even in time of Peace, with These Kingdoms; New York must still continue to be the Centre of That important Correspondence.
The PostMaster General having it, as you may perceive, much at heart to improve Correspondence, and the Revenue committed to Their Care; every Thought you may have to suggest for the Benefit of America in that respect, will be particularly attended to, and if you should be of Opinion, that an able Surveyor or two could give you further Informations, and assist in laying out post Roads, as well as in instructing, and supervising your several Deputies in the regular performance of their Duty; and informing proper cheque offices, upon particular parts of Roads, where Letters ought to Turn, or go across; I am inclined to think, They would not upon your Application, refuse you an assistant so material.
For the mean time, The PostMaster General would have you, in order that They may form some Idea of the Improvements you have made, or intend making, send them one or more Maps of America, with the Post roads, Towns, Stations, and Distances, carefully marked throughout; with a Table of all the Post Towns, Postmasters Names, and their Salaries, distinguishing how much for their Office Duty, and how much for Their Riding work, These Lights and helps are grown the more necessary to Them, as They have been given to understand, that amongs’t the many National schemes of Improvement now on foot, great matters are expected of Them relating to the Posts in His Majesty’s American Dominions.
I have only to add, that you are to remit immediately to The PostMaster General the Balance of your Account with this Office, in good Bills payable to Robert Trevor Esq. Receiver General of the Revenue of the Post Office, taking care to distinguish such part thereof, as became due before the 25th of October 1760 being the day of His late Majesty’s Demise; such part as has since accrued, must be accounted for to the aggregate Fund.
You are desired to bring your next Account down to the 5th. of April 1762; and afterwards to make the same up Yearly.
It is taken for granted that no Governor of a Province, on pretence of His Majesty’s Service, or any other person, have ever been allowed to send or receive Letters free of Postage. I am Gentlemen Yours &c.
Anth: Todd Secry.
To Benjamin Franklin and John Foxcroft Esqrs.Deputy PostMaster General of America
